                                                                        Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

JOHN MOORE, III,
      Plaintiff,

v.                                                  Case No. 3:19cv4824-LC/HTC

WALKER CLEMONS, et al.

      Defendants.
                                            /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated February 3, 2020 (ECF No. 8). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF Doc. 8) is

             adopted and incorporated by reference in this order.
                                                                              Page 2 of 2

     2.    This case is DISMISSED without prejudice under 28 U.S.C.

           § 1915A(b)(1) as malicious for Plaintiff’s abuse of the judicial

           process.

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 4th day of March, 2020.


                                 s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




3:19cv4824-LC/HTC
